10
11
12
13
14

17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-mc-80099-KAW Document 2 Filed 04/15/19 Page 1 of 4

DAVID L. ANDERSON (CABN 149604)
United States Attorney

sARA WrNsLoW (DCBN 457643)

Chief, Civil Division

KIMBERLY A. ROBINSON (DCBN 999022)
Assistant United States Attorney

450 Goldcn Gate Avenue, Box 36055
San Francisco, California 94102
Telephone: (415) 436-7298

Facsimile: (415) 436-67'48

Email: kimberly.ro‘oinsonB@usdoj.gov

 

Attorneys for the United States of Arnerica

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
:_ i`
CV 1.2 2322 22 2 BEISC 5qu

Matlei ofDr E)ic Chambon ).MISC NO.

Ref. No.18/1169 DJ ReferenceNuniber:189-40 )

19-2

)

) MEMORANDUM OF POINTS ANI)

LETTER OF REQUEST FROM TI-IE ) AU'I`HORITIES IN SUPPORT OF UNOPPOSED
TRIBUNAL DE GRANDE INSTANCE DE ) APPLICATION FOR ORDER PURSUANT TO
LILLE, FRANCE FOR INFORMATION FROl\/I) 28 U.S.C. § 1782

GOOGLE, INC.

~_/\,/

 

INTRODUCTION

In the above-captioned civil action pending in the Tribunal de Grande Instance de Lille, France,
the French Court has requested assistance under the Hague Convention in the taking of evidence from
Google Inc. (“Google). Lackingjurisdiction to obtain information directly from Google on United
States soil, the French court has requested international judicial assistance to provide it With information
from Google relevant to that civil matter. The present application requests that this Court appoint
Assistant United States Attorney Kirnberly A. Robinson as Commissioner to take testimony from
Google, so that AUSA Robinson can subpoena certain information from Google to transmit to the
French Court. Google and the United States Attorney’s Offlce have met and conferred about the

substance of the requests and about the procedure to provide the French court with the information it

MEMORANDUM OF POINTS AND AUTHORI'I`]ES

 

xooo\lo\u~.r>o)r\>._

[\)[\)l\)[\.)[\.)[\)[\)[\)|\)>-)-‘>-‘>-l)-r-l)-‘>-¢»_¢y_l
OO\lO\(.h-DDJI\J’_‘O\OOQ\lO\Lh-PUJN*_‘C

 

 

Case 4:19-mc-80099-KAW Document 2 Filed 04/15/19 Page 2 of 4

seeks. Google does not object to the appointment
I. FACTUAL BACKGROUND

A. Information Sought By The French Court.

This application pertains to a Request for Assistance sought by the French Court for names, lo gin
I.P. addresses, and email addresses for individuals identified in the request that published reviews on
Google about Dr. Eric Chambon, a French plastic surgeon Who practices in Lille, France. Dr. Charnbon
seeks to bring a defamation suit against the individuals who published the allegedly defamatory reviews
about his surgical practices Without information identifying the individuals, Dr. Chambon carmot
establish the elements of a prima facie case for defamation under the relevant international law.

B. Meet And Confer With Google.

The undersigned Assistant U.S. Attorney has met and conferred telephonically and via electronic
mail with legal counsel for Google regarding the French Court’s request. Robinson Decl. at ‘[[ 4. During
he meet and confer, Google requested additional information to identify the users who reviewed Dr.
Chambon. On March 20, 2019, the undersigned Assistant U.S. Attorney was able to provide that
information Id. at 11 7. Google is willing to provide the requested information for the specified users in
response to appropriate legal process after it provides 21-days notice to the users of the legal process and
the users do not object to production during the notice period. Google’s position is that it can provide
the information directly to the U.S. Attorney’s Office pursuant to a United States federal court subpoena
for the information Id. at 11 4. The United States Department of Justice Civil Division, Offlce of
Intemational J udicial Assistance, to whom the requests were addressed, has confirmed that this
procedure Will be acceptable. Id. at 1[ 5.

II. ARGUMENT

The United States Dis_trict Courts are empowered by 28 U.S.C. Section 1782 to subpoena
witnesses and compel the production of documents on behalf of foreign and international tribunals ln
this case, an Argentine court requests the U.S. Department of Justice to obtain information and
documents from Google in Mountain View, Califomia, which is located within the jurisdiction of this

Court. As set forth in the accompanying Declaration and Proposed Order, the United States and Google

MEMORANDUM OF POlNTS AND AUTHORIT[ES
2

 

\DOQ\IO\U\-I>W[\)»-

[\)[\_)[\){\)N[\)[\)|\_)N»_"-¢)-l>-‘r-\)-\»-\)-\»-i»-
OQ\IO\Lh-PL)JNl-‘O\OGO'-`|O\U\-I>~b-|N»-‘O

 

 

Case 4:19-mc-80099-KAW Document 2 Filed 04/15/19 Page 3 ot 4

have negotiated a mutually acceptable procedure to handle the request in this particular case.

A. This Court Should Appoint A Commissioner To Subpoena Information From
Google On Behalf Of The French Court.

The authority of this Court to order the production of evidence for use in a proceeding in a
foreign country is set forth in 28 U.S.C. § 1782, which provides:

The district court of the district in which a person resides or is found may order
him to give his testimony or statement or to produce a document or other thing for
use in a proceeding in a foreign or international tribunal The order may be made
pursuant to a letter rogatory issued, or request made, by a foreign or international
tribunal or upon the application of any interested person and may direct that the
testimony or statement be given, or the document or other thing be produced,
before a person appointed by the court. By virtue of his appointment, the person
appointed has the power to administer any necessary oath and take the testimony
or statement

28 U.S.C. § l782(a). The legislative history shows that Congress intended for the United States to set an
example for other countries in rendering international judicial assistance The Senate report states:
Enactment of the bill into law will constitute a maj or step in bringing the United
States to the forefront of nations adjusting their procedures to those of sister
nations and thereby providing equitable and efficacious procedures for the benefit
of tribunals and litigants involved in litigation with international aspects

lt is hoped that the initiative taken by the United States in improving its
procedures will invite foreign countries similarly to adjust their procedures

S. Rep. No. 1580, 88th Cong., 2d Sess., reprinted in 1964 U.S. Code Cong. & Admin. News 3782, 3783.

The proper criteria for determining whether the court should exercise its discretion in favor of
assisting a foreign tribunal are outlined in In Re Requestfor Judicial Assistancefi'om the Seoul Dz'strict
Criminal Court, 555 F.2d 720 (9th Cir. 1977):

Under the statute the only restrictions explicitly stated are that the request be

made by a foreign or international tribunal, and that the testimony or material

requested be for use in a proceeding in such a tribunal This court also has held

that the investigation in connection With which the request is made must relate to

a judicial or quasi-judicial controversy.
555 F.2d at 723 (citation omitted).

The letters of request in this case establish that (l) the requests were made by a foreign tribunal,

the Tribunal de Grande Instance de Lille, France; (2) the information sought is for use in proceedings in

that tribunal; and (3) the requests relate to a judicial controversy in France. Accordingly, the request

MEMORANDUM OF POINTS AND AUTHOR[TIES
3

 

\OOO\]O\U\-B

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-mc-80099-KAW Document 2 Filed 04/15/19 Page 4 ot 4

comes well within those circumstances contemplated by Congress in expanding the federal courts’
authority to act in such matters [n Re Letter of Request from the Crown Prosecution Servz`ce of the
United Kingdom, 870 F.2d 686, 689-91 (D.C. Cir. 1989); ]n Re Letters Rogatory from the Toyko
District, Toyko, Japan, 539 F.2d 1216, 1219 (9th Cir. 1976). Therefore, the United States asks this
Court to honor the requests for assistance
B. Google And The United States Have Agreed That Google May Send Responsive
Information To The U.S. Attorney’s Office.

The United States and Google have agreed that Google may release the requested information in
this particular case directly to the U.S. Attorney’s Office in San Francisco in accordance With the terms
and conditions set forth in the accompanying proposed order. Google has stated that it does not oppose
the entry of the accompanying proposed order. Robinson Decl. at ‘\l 7.

The reception of letters rogatory and the appointment of a Commissioner to execute them are
matters customarily handled ex parte, and persons with objections to the request raise those objections
by moving to quash any subpoenas issued by the Commissioner. Tokyo Dist., 539 F.2d at 1220.
However, the United States has met and conferred with Google and served Google with this application
and supporting papers, and Google does not object to the relief requested therein. Robinson Decl. 111 4,
7. As described in the proposed order, Google will provide notice of the subpoena to the relevant users
and afford them the opportunity to file an objection or motion to quash in this action.

CONCLUSION
For the foregoing reasons, the United States respectfully requests this Court to issue the

accompanying proposed order.

DATED: April 15, 2019 Respectfully submitted,
DAVID L. ANDERSON
/s/ Kimberlv A. Robinson

KIMBERLY A. ROBINSON
Assistant United States Attornev

MEMORANDUM OF POINTS AND AUTHORITlES
4

 

